Case 6:17-cv-00919-CEM-GJK Document 101 Filed 04/04/19 Page 1 of 4 PageID 1173




                         UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION




 ESTATE OF IBRAGIM TODASHEV, by
 HASSAN SHIBLY, as personal
 representative of the ESTATE OF
 IBRAGIM TODASHEV, and for the
 survivors ABDULBAKI TODASHEVE,
 Father and ZULLA TODASHEVA,
 Mother,

       Plaintiff,

 v.                                                       Case No: 6:17-cv-919-Orl-41GJK


 UNITED STATES OF AMERICA et al,

       Defendants.



                                          ORDER
       This cause came on for consideration without oral argument on the following motion:

       MOTION:       INDIVIDUAL FEDERAL DEFENDANT AARON
                     McFARLANE’S MOTION TO EXTEND THE DURATION
                     OF SEALING AND TO ALLOW COUNSEL OF RECORD
                     ACCESS IN COURT TO THE SEALED EXHIBITS
                     (Doc. No. 100)

       FILED:        April 3, 2019


       THEREON it is ORDERED that the motion is GRANTED in part.
Case 6:17-cv-00919-CEM-GJK Document 101 Filed 04/04/19 Page 2 of 4 PageID 1174



 I.      BACKGROUND.

         On December 29, 2017, Plaintiff filed a Second Amended Complaint against Defendants

 for wrongful death under the Federal Tort Claims Act, a Bivens action, and claims under 42 U.S.C.

 §§ 1983 and 1985, arising out of the shooting death of Ibragim Todashev. Doc. No. 48. On

 February 5, 2018, Defendant Aaron McFarlane (“McFarlane”) filed a motion for leave to file

 certain exhibits under seal in support of a motion for summary judgment.                          Doc. No. 62.

 McFarlane sought to seal graphic death-scene photographs taken inside Todashev’s apartment

 shortly after he was shot. Doc. No. 62 at 3. The grounds for sealing the photographs was their

 graphic nature, the risk of tainting the jury venire, and the threat of public use of the photographs

 for anti-American or anti-Muslim propaganda. Doc. No. 62 at 3-5. On April 16, 2018, the Court

 granted McFarlane’s motion and allowed the unredacted photographs to be filed under seal and

 maintained that way for one year. Doc. No. 77. The Order provided that should McFarlane wish

 to extend the seal prior to the expiration of one year, he should file a motion to renew the seal

 pursuant to Local Rule 1.09. Doc. No. 77.

         On December 21, 2018, a judgment was entered in favor of the United States on summary

 judgment. 1 Doc. No. 95. Plaintiff filed a Notice of Appeal on January 20, 2019. Doc. No. 96.

 On April 3, 2019, McFarlane filed a motion to renew the seal (the “Motion”) because this matter

 is currently on appeal before the Eleventh Circuit Court of Appeals. Doc. No. 100. McFarlane

 proposes that the seal continue until 30 days after the Eleventh Circuit issues its mandate in the

 pending appeal. Doc. No. 100 at 2. McFarlane also requests that all counsel of record be granted




 1
   The individual defendants were terminated from this action by order dated August 17, 2018, dismissing the claims
 against them with prejudice and on summary judgment with respect to McFarlane. Doc. No. 87. On August 20,
 2018, judgment was entered in favor of McFarlane. Doc. No. 88.

                                                        -2-
Case 6:17-cv-00919-CEM-GJK Document 101 Filed 04/04/19 Page 3 of 4 PageID 1175



 access to view the un-redacted sealed photographs at the courthouse if requested. Doc. No. 100

 at 2-3. The Motion is unopposed. Doc. No. 100 at 3.

 II.    APPLICABLE LAW.

        Local Rule 1.09 governs the filing of documents under seal with the Court. Specifically,

 Local Rule 1.09(a) governs situations where the requested seal is not authorized by “statute, rule,

 or order,” and states:

                a party seeking to file under seal any paper or other matter in any
                civil case shall file and serve a motion, the title of which includes
                the words “Motion to Seal” and which includes (i) an identification
                and description of each item proposed for sealing; (ii) the reason that
                filing each item is necessary; (iii) the reason that sealing each item
                is necessary; (iv) the reason that a means other than sealing is
                unavailable or unsatisfactory to preserve the interest advanced by
                the movant in support of the seal; (v) a statement of the proposed
                duration of the seal; and (vi) a memorandum of legal authority
                supporting the seal. The movant shall not file or otherwise tender to
                the Clerk any item proposed for sealing unless the Court has granted
                the motion required by this section. . . . Every order sealing any item
                pursuant this section shall state the particular reason the seal is
                required.

 Unless good cause is shown, no order sealing any document may extend longer than one year.

 Local Rule 1.09(c). Local Rule 1.09(c) permits renewal of a seal when the motion complies with

 Local Rule 1.09(b) and is filed before the expiration of the seal. Local Rule 1.09(b) requires a

 motion that: 1) identifies each item to be sealed; 2) citation to the order which supports sealing the

 items; 3) the proposed duration of the seal; and 4) a statement explaining how the items to be

 sealed are subject to the order that would permit sealing the items identified.

 III.   ANALYSIS.

        McFarlane has provided good cause to renew the seal based on the original underlying

 reasons offered to seal the photographs, which are restated in his motion, as well as the procedural

 posture of this case. Doc. No. 100. The graphic nature of the photographs, the potential to taint


                                                 -3-
Case 6:17-cv-00919-CEM-GJK Document 101 Filed 04/04/19 Page 4 of 4 PageID 1176



 a new jury venire if judgment is reversed, and the ongoing concern regarding the use of the

 photographs for propaganda provide a basis to continue to maintain the photographs under seal.

 Doc. Nos. 62 and 100. McFarlane has shown good cause to renew the seal until the mandate is

 issued on the appeal pending before the Eleventh Circuit Court of Appeals. Doc. No. 100.

 However, McFarlane has offered no reason why counsel of record requires access to the sealed

 photographs at the courthouse. Thus, that request will be denied without prejudice. If warranted,

 McFarlane may file a renewed motion which explains the necessity and purpose of such a request.

 IV.    CONCLUSION.

        Accordingly, it is ORDERED as follows:

        1. The Motion (Doc. No. 100) is GRANTED in part;

        2. The seal shall be renewed and extended until 30 days after the mandate issues in the

            appeal in this matter currently pending before the Eleventh Circuit Court of Appeals;

            and

        3. The remainder of the Motion is DENIED.

        DONE and ORDERED in Orlando, Florida, on April 4, 2019.




 Copies furnished to:

 Counsel of Record
 Unrepresented Parties




                                               -4-
